 



Exhibit 10.35

CRUM & FORSTER HOLDINGS CORP.

LONG TERM INCENTIVE PLAN

1. Purpose of the Plan. The Crum & Forster Holdings Corp. Long Term Incentive
Plan is intended to attract and retain the best available personnel for
positions of substantial responsibility and to maximize the growth,
profitability and overall success of the Company. To satisfy this purpose, the
Plan provides for Awards consisting of shares of Phantom Stock.

2. Administration of the Plan.

     2.1 General. The Plan shall be administered by the Board or by the
Committee, as determined by the Board in its sole discretion. The Committee may
be appointed from time to time by the Board and shall be comprised of not less
than one of the then members of the Board. Members of the Committee shall serve
at the pleasure of the Board and, subject to the immediately preceding sentence,
only the Board may at any time and from time to time remove members from, or add
members to, the Committee.

     2.2 Plan Administration and Plan Rules. The Board shall have, and may
delegate to the Committee, the exclusive discretion and authority to construe
and interpret the Plan and to promulgate, amend and rescind rules and
regulations relating to the implementation and administration of the Plan.
Subject to the terms and conditions of the Plan, the Board or the Committee
shall make all determinations necessary or advisable for the implementation and
administration of the Plan, including, without limitation, (a) selecting the
Plan’s Participants, (b) making Awards in such amounts and form as the Board or
the Committee shall determine, (c) imposing such restrictions, terms and
conditions upon such Awards as the Board or the Committee shall deem
appropriate, (d) correcting any technical defect(s) or technical omission(s), or
reconciling any technical inconsistency(ies), in the Plan and/or any Award
Agreement, (e) approving forms of agreement and other forms for use under the
Plan, and (f) determining the Per Share Value of each share of Phantom Stock as
provided under Section 6.2 of the Plan. The Board or the Committee may designate
persons other than members of the Board or the Committee to carry out the
day-to-day ministerial administration of the Plan, including a
sub-administrator, under such conditions and limitations as it may prescribe.
The Board’s or the Committee’s determinations under the Plan need not be uniform
and may be made selectively among Participants, whether or not such Participants
are similarly situated. Any determination, decision or action of the Board or
the Committee in connection with the construction, interpretation,
administration, or implementation of the Plan shall be final, conclusive and
binding upon all Participants and any person(s) claiming under or through any
Participants. The Company shall effect the granting of Awards under the Plan, in
accordance with the determinations made by the Board or the Committee, by
execution of written agreements and/or other instruments in such form as is
approved by the Board or the Committee.

     2.3 Liability Limitation. Neither the Board nor the Committee, nor any
member of either or any delegatee therefrom, nor Fairfax or any director or
employee of Fairfax, shall be liable for any act, omission, interpretation,
construction or determination made in good faith in connection with the Plan (or
any Award Agreement), and the members of the Board and the Committee (and any
delegatees therefrom) and Fairfax and the directors and employees of Fairfax
shall be entitled in all cases to indemnification and reimbursement by the
Company in respect of any claim, loss, damage or expense (including, without
limitation, attorneys’ fees) arising or resulting therefrom to the fullest
extent permitted by law and/or under any directors and officers liability
insurance coverage which may be in effect from time to time.

 



--------------------------------------------------------------------------------



 



     2.4 Additional Powers. In addition to the foregoing, the Administrator may
delegate to the Chief Executive Officer of the Company the authority to select
the Plan’s Participants and to make Awards in such amount and in such form as
such officer may decide in his or her sole discretion.

     2.5 Fairfax. Any discretion exercised, and any determination, decision or
action made, by the Administrator, Board or Committee (and any delegatee
therefrom) pursuant to the terms of the Plan, is subject to the prior approval
of Fairfax.

3. Eligibility. Awards may be granted to Employees who hold a senior management
or officer position with the Company or a Subsidiary, or any other Employee
designated by the Administrator. An Employee who has been granted an Award may,
if otherwise eligible, be granted additional Awards. The Plan shall not confer
upon any Participant any right with respect to continuation of any employment or
other relationship with the Company or any Subsidiary, nor shall it interfere in
any way with his or her right or the Company’s or Subsidiary’s right to
terminate his or her employment or other relationship at any time for any
reason.

4. Phantom Stock. The maximum number of shares of Phantom Stock authorized under
the Plan, subject to adjustment as provided in Section 9 of the Plan, shall be
10,000 shares of Phantom Stock, or any such greater number as may be approved at
any time and from time to time by the Administrator. If any Awards are
forfeited, surrendered, canceled or terminated, the shares of Phantom Stock
which were theretofore subject to such Awards may again be awarded under the
Plan to the extent of such forfeiture, surrender, cancellation or termination of
such Awards.

5. Awards of Phantom Stock.

     5.1 Terms and Conditions. Awards shall be subject to the terms and
conditions set forth in this Section 5, and any additional terms and conditions
not inconsistent with the express terms and provisions of the Plan, as the
Administrator shall set forth in the relevant Award Agreement. Subject to the
terms of the Plan, the Administrator shall determine the number of shares of
Phantom Stock to be granted to a Participant, and the Administrator may provide
or impose different terms and conditions on any particular Award made to any
Participant. Participants who are awarded shares of Phantom Stock shall have the
right to receive Dividend Equivalents (plus interest thereon); provided,
however, a share of Phantom Stock shall not entitle a Participant to any of the
rights and privileges that are appurtenant to shares of Common Stock, such as
the right to vote or the right to receive actual dividends.

     5.2 Purchase Price. Participants shall not be required to pay cash or other
consideration to acquire or receive shares of Phantom Stock under the Plan.

     5.3 Vesting. Unless otherwise provided in the Award Agreement, in respect
of any Award granted under the Plan, shares of Phantom Stock shall be fully
vested on January 1, 2009, provided the Participant is then employed by the
Company or any Subsidiary.

     5.4 Termination of Employment. Unless otherwise provided in the Award
Agreement, a Participant’s rights in respect of any Award granted under the Plan
shall immediately terminate and no shares of Phantom Stock shall further vest
and all shares of Phantom Stock shall be forfeited

2



--------------------------------------------------------------------------------



 



and cancelled immediately and Dividend Equivalents credited to such shares (and
the interest thereon) shall be forfeited immediately if for any reason such
Participant is no longer employed by the Company or any Subsidiary prior to the
fifth anniversary of the date the Award is granted.

     5.5 Accelerated Vesting. Notwithstanding the foregoing, provided that a
Participant’s rights in respect of any outstanding Award of shares of Phantom
Stock have not previously terminated, the Phantom Stock awarded to a Participant
shall become fully vested upon the occurrence of any of the following events,
subject to Section 15:



  a)   The Participant dies;     b)   The Participant has a Disability;     c)  
The Retirement of the Participant;     d)   The Participant terminates his or
her employment with the Company or any Subsidiary by which he or she is employed
for Good Reason;     e)   The Company or any Subsidiary terminates the
Participant’s employment without Cause; or     f)   A Change in Control.

6. Payment.

     6.1 Payment after Vesting Date. As soon as practicable following the
Vesting Date of a Participant’s Award, the Participant shall receive from the
Company a lump sum cash payment equal to the Per Share Value as of the last day
of the calendar quarter ended prior to or concurrent with the Vesting Date
multiplied by the number of shares of Phantom Stock subject to the Award. This
lump sum cash payment shall be paid to the Participant not later than March 15
of the calendar year following the calendar year in which the Vesting Date
occurred.

     6.2 Per Share Value. With respect to an Award, the Per Share Value shall be
an amount equal to the sum of (1) the quotient obtained by dividing (a) the book
value of the Company, determined in accordance with Canadian GAAP, as reported
to and accepted by Fairfax for purposes of preparing its consolidated accounting
statements, less an adjustment for economic capital contributions received by
the Company from an affiliate for which there was no adjustment to shares
outstanding nor offsetting impact on book value, by (b) the total number of
Common Stock Equivalents, and (2) the cumulative Dividend Equivalents (plus
interest thereon) credited to a share of Phantom Stock subject to the Award. For
purposes of determining the Canadian GAAP book value of the Company as of any
date, an adjustment shall be made to reflect the full cost of unamortized
accruals under the Plan on an after-tax basis.

7. Initial Public Offering.

     7.1 Conversion of Phantom Stock. In connection with an initial public
offering of shares of Common Stock which is effected pursuant to a registration
statement on Form S-1, Form SB-2 or any successor form covering the public
offering of shares of Common Stock under the Securities Act of 1933, filed with,
and declared effective by, the Securities Exchange Commission, following which
shares of Common Stock are traded or listed on the New York Stock Exchange, the
Nasdaq National Market, the Nasdaq SmallCap Market, or another national
securities exchange, a Participant who has an outstanding Award shall be granted
one share of Common Stock (restricted in the manner described below) for each
share of Phantom Stock that is subject to such Award, after adjusting the number
of shares of Phantom Stock as provided in Section 9 of the Plan and dividing
such adjusted number by 10,000. As a result of this conversion of shares of
Phantom Stock to shares of Common Stock, the Participant’s outstanding Award
shall be cancelled. The Common Stock received by the Participant pursuant to
this Section 7.1 shall be forfeited by the Participant upon his or her
termination of employment with the Company or any Subsidiary prior to his or her
Vesting Date as defined under Section 19.24 of the Plan. If, as a result of this
Section 7.1, a Participant is entitled to receive a fractional share of Common
Stock, the Participant shall instead receive the value of such fractional share
as of the Vesting Date in cash, as soon as possible after the Vesting Date.

3



--------------------------------------------------------------------------------



 



     7.2 Conversion of Dividend Equivalents. The Dividend Equivalents (plus
interest thereon) credited to a share of Phantom Stock through the date of the
initial public offering described in Section 7.1 above shall be used to purchase
additional whole shares of Common Stock at the initial public offering price
(which additional shares shall be restricted in the manner described in
Section 7.1). Any amount of Dividend Equivalents remaining after such purchase
shall be deemed to have purchased a fractional share of Common Stock, and the
Participant shall receive the value of such fractional share as of the Vesting
Date in cash, as soon as possible after the Vesting Date.

8. Restrictions on Transferability.

     8.1 No Transfer. A Participant shall not assign, transfer, sell, pledge,
hypothecate, or otherwise dispose of or encumber any Award granted pursuant to
this Plan. The Plan, and its terms and provisions, shall be binding upon and
shall inure to the benefit of the parties hereto, their respective heirs,
transferees (permitted or otherwise), legatees, personal representatives and
assigns.

     8.2 Transfers in Violation of the Plan. Any purported sale, assignment,
pledge, encumbrance or transfer by the Participant of all or any portion of his
Award, any purported assignment by the Participant of any of his rights under
the Plan or any Award Agreement, or any purported delegation by the Participant
of any of his duties or obligations under the Plan or any Award Agreement, in
contravention of any of the provisions contained in the Plan will be null and
void ab initio and of no force and effect. The Company shall not treat any
transferee thereof as the owner of such shares of Phantom Stock or accord any
transferee thereof the rights in respect of such shares of Phantom Stock.

9. Adjustments Upon Changes in Capitalization. The number of shares of Phantom
Stock covered by each outstanding Award, and the number of shares of Phantom
Stock which have been authorized for issuance under the Plan but as to which no
Awards have yet been granted or which have been returned to the Plan upon
forfeiture, surrender, cancellation or termination, shall be, in the sole
discretion of the Administrator in good faith, adjusted for increases or
decreases in the number of issued shares of Common Stock resulting from a stock
split, reverse stock split, stock dividend, combination or reclassification of
the Common Stock, or other increase or decrease in the number of issued shares
of Common Stock effected without receipt of consideration by the Company;
provided, however, that conversion of any convertible securities of the Company
shall not be deemed to have been “effected without receipt of consideration.”
The Administrator’s determination with respect to any adjustment under this
Section 9 shall be final, binding and conclusive. Except as expressly provided
herein, and in the sole discretion of the Administrator, no issuance by the
Company of shares of stock of any class, or securities convertible into shares
of stock of any class, shall affect, and no adjustment by reason thereof shall
be made with respect to, the number or price of shares of Phantom Stock subject
to any Award.

4



--------------------------------------------------------------------------------



 



10. Amendment, Suspension and Termination of the Plan.

     10.1 In General. Notwithstanding any other provision of the Plan, the
Board, and only the Board (in its sole discretion) may suspend or terminate the
Plan (or any portion thereof) at any time as the Board may deem advisable or in
the best interests of the Company or any Subsidiary, and the Administrator may
amend the Plan at any time and from time to time in such respects as the
Administrator may deem advisable or in the best interests of the Company or any
Subsidiary. Except as otherwise provided in Section 10.3 below, no such
amendment, suspension or termination shall materially adversely affect the
rights of any Participant under any outstanding Awards, without the consent of
such Participant.

     10.2 Award Agreement Modifications. The Administrator (in its sole
discretion) may amend or modify at any time and from time to time the terms and
provisions of any outstanding Awards in any manner to the extent that the
Administrator under the Plan or any Award Agreement could have initially
determined the restrictions, terms and provisions of such Awards, including,
without limitation, changing or accelerating the date or dates as of which such
Awards shall become vested and/or exercisable. Except as otherwise provided in
Section 10.3 below, no such amendment or modification shall, however, materially
adversely affect the rights of any Participant under any such Award without the
consent of such Participant.

     10.3 Amendments Without Consent. Notwithstanding anything to the contrary
in this Section 10, without the consent of any Participant, the Board (in its
sole discretion) may amend, suspend or terminate the Plan or any portion hereof
at any time (which amendment, suspension or termination may affect outstanding
Awards) for the purposes of:

(a) conforming the terms of the Plan (including terms governing the composition
of the Committee and the persons to whom the Committee’s tasks may be delegated)
to any provision of federal or state securities laws, including Rule 16b-3 or
successor provisions promulgated under the Exchange Act, as amended, that may
become applicable on account of the Common Stock becoming publicly traded stock
or for any other reason; and/or

(b) preserving the Company’s ability to deduct for tax purposes without
limitation all payments or issuances of Common Stock made hereunder or under any
Award Agreement, including, but not limited to, the limitations imposed by Code
Sections 162(m).

11. Golden Parachute Payment. If any payment a Participant would receive under
this Plan, but determined without regard to any additional payment required
under this Section 11, (collectively, the “Payment”) would (a) constitute a
“parachute payment” within the meaning of Section 280G of the Code, and (b) be
subject to the excise tax imposed by Section 4999 of the Code or any interest or
penalties payable with respect to such excise tax (such excise tax, together
with such interest and penalties, are hereinafter collectively referred to as
the “Excise Tax”), then the Participant will be entitled to receive from the
Company an additional payment (the “Gross-Up Payment,” and any iterative
payments pursuant to this Section also shall be “Gross-Up Payments”) in an
amount that shall fund the payment by the Participant of any Excise Tax on the
Payment, as well as all income and employment taxes on the Gross-Up Payment, any
Excise Tax imposed on the Gross-Up Payment and any interest or penalties imposed
with respect to income and employment taxes imposed on the Gross-Up Payment. For
this purpose, all income taxes will be assumed to apply to the Participant at
the highest marginal rate.

5



--------------------------------------------------------------------------------



 



12. Award Agreements. Awards shall be evidenced by written Award Agreements in
such form as the Administrator shall approve from time to time. Each Participant
shall agree to the restrictions, terms and conditions of the Award set forth
therein and in the Plan.

13. Tax Withholding. The Company shall have the right to deduct from all amounts
paid to any Participant in cash (whether under this Plan or otherwise) any
federal, state, local or other taxes required by law to be withheld therefrom.
The Company may satisfy all or part of a Participant’s withholding obligations
by withholding all or a portion of the shares of Common Stock that are issued to
him or her pursuant to Section 7.1.

14. Designation of Beneficiary. Each Participant to whom an Award has been
granted under the Plan may designate a beneficiary or beneficiaries to receive
payment of the Award upon the Participant’s death. At any time, and from time to
time, any such designation may be changed or cancelled by the Participant
without the consent of any such beneficiary. Any such designation, change or
cancellation must be on a form provided for that purpose by the Administrator
and shall not be effective until received by the Administrator. If no
beneficiary has been designated by a deceased Participant, or if the designated
beneficiaries have predeceased the Participant, the beneficiary shall be the
Participant’s estate. If the Participant designates more than one beneficiary,
any payments under the Plan to such beneficiaries shall be made in equal shares
unless the Participant has expressly designated otherwise, in which case the
payments shall be made in the shares designated by the Participant.

15. Leaves of Absence/Transfers. The Administrator shall have the power to
promulgate rules and regulations and to make determinations, as it deems
appropriate under the Plan, in respect of any leave of absence from the Company
or any Subsidiary granted to a Participant. Without limiting the generality of
the foregoing, the Administrator may determine whether any such leave of absence
shall be treated as if the Participant has terminated employment with the
Company or any such Subsidiary. If a Participant transfers within the Company or
any Subsidiary, or to or from any Subsidiary, or to or from the Company and any
Subsidiary, such Participant shall not be deemed to have terminated employment
as a result of such transfer.

16. Governing Law. The Plan and all actions taken thereunder shall be governed
by and construed in accordance with the laws of the State of New Jersey, without
reference to the principles of conflict of laws thereof. Any titles and headings
herein are for reference purposes only, and shall in no way limit, define or
otherwise affect the meaning, construction or interpretation of any provisions
of the Plan.

17. Gender and Person. Whenever the context requires, the masculine pronoun
shall include the feminine and neuter, and the neuter pronoun shall include the
masculine and the feminine, and the singular shall include the plural.

18. Effective Date. The Plan shall be effective upon its approval by the Board
and adoption by the Company.

19. Definitions. As used herein, the following definitions shall apply:

19.1 “Administrator” means the Board or the Committee, as the case may be.

19.2 “Award” means an award of Phantom Stock made to a Participant pursuant to
this Plan (and the relevant Award Agreement).

6



--------------------------------------------------------------------------------



 



     19.3 “Award Agreement” means the agreement executed by a Participant
pursuant to Section 12 of the Plan in connection with the granting of an Award.

     19.4 “Board” means the Board of Directors of the Company.

     19.5 “Cause” shall have the meaning set forth in the Participant’s
employment agreement in effect on the date of the employment termination,
otherwise “Cause” means any of the following by or related to the Participant:
(a) the willful and continued failure, after written notice, to substantially
perform assigned job duties on behalf of his or her employer, other than a
failure resulting from Disability or death, (b) the willful engagement in
misconduct materially and demonstrably injurious to the Company or any
Subsidiary, (c) the willful misappropriation of the funds or property of the
Company or any Subsidiary, (d) the use of alcohol or illegal dugs which
interfere with the performance of job duties and responsibilities, continuing
after warning, (e) conviction (or entry of a plea of guilty or nolo contendere)
of a felony or of any crime involving moral turpitude, fraud or
misrepresentation, or (f) material nonconformance with the Company’s or any
Subsidiary’s standard business practices and policies, including without
limitation, policies against racial or sexual discrimination or harassment,
continuing after warning. The determination of whether the Participant’s
termination is for Cause shall be made by the Board in its sole and conclusive
discretion, provided the Participant has been given notice in writing of the
basis for such determination and the Participant has had an opportunity to
respond prior to the determination becoming final. In the event a Participant
voluntarily terminates employment with the Company, but at such time sufficient
grounds exist for the Company to terminate such Participant for Cause, the
Board, in accordance with the notification procedures described above, shall
have the right to determine that such Participant’s employment has been
terminated for Cause for all purposes of the Plan.

     19.6 “Change in Control” means any of the following:

     (a) A transaction (or series of transactions) as a result of which Fairfax
fails to own, directly or through subsidiaries, at least 50.1 percent of the
total voting power represented by the Company’s outstanding voting securities;
or

     (b) The sale, transfer or other disposition of all or substantially all of
the assets of the Company to one more entities unaffiliated with the Company.

     Notwithstanding the foregoing, an initial public offering as described in
Section 7.1 of the Plan shall not constitute a Change in Control and a
transaction the sole purpose of which is to change the state of the Company’s
incorporation shall not constitute a Change in Control.

     19.7 “Code” means the Internal Revenue Code of 1986, as amended.

     19.8 “Committee” means the Committee appointed by the Board in accordance
with Section 2.1 of the Plan.

     19.9 “Common Stock” means the Company’s Common Stock, or any security of
the Company issued by the Company in substitution or exchange therefore.

     19.10 “Common Stock Equivalents” means, on any date, the sum of (a) and
(b) where (a) is the number of shares of Common Stock then outstanding
multiplied by 10,000, and (b) is the maximum number of shares of Phantom Stock
authorized under the Plan at the time of the Plan’s adoption (as adjusted in
accordance with Section 9 of the Plan).

7



--------------------------------------------------------------------------------



 



     19.11 “Company” means Crum & Forster Holdings Corp., a Delaware holding
company, or any successor entity(ies) thereto.

     19.12 “Disability” means a Participant’s inability, even with reasonable
accommodation by the Company, to adequately perform the duties of his or her job
which such Participant was performing immediately prior to such Disability, for
a continuous period of one hundred eighty-three (183) days, or for at least
three hundred and sixty-five (365) days in any continuous period of seven
hundred and thirty (730) days, because of a medically verifiable mental or
physical condition, illness or injury.

     19.13 “Dividend Equivalents” means an amount credited by the Administrator
to a share of Phantom Stock at the same rate and at the same time that dividends
on shares of Common Stock (other than stock dividends) are paid to shareholders.
The rate at which dividends are paid on shares of Common Stock shall be
determined by dividing the aggregate dividend by the amount set forth in
Section 19.10(a) of the Plan. Dividend Equivalents are credited with interest at
an annual rate of 5 percent, credited quarterly (at a rate of 1.22723 percent),
and compounded quarterly, at the end of each calendar quarter, starting with the
calendar quarter that begins after or concurrent with the date the dividends on
the Common Stock are paid to shareholders and concluding with the calendar
quarter that ends prior to or concurrent with the Vesting Date of the
Participant’s Award. Notwithstanding the foregoing, except as set forth in an
Award Agreement, no Dividend Equivalents or interest thereon shall be credited
to a share of Phantom Stock until such share has been awarded to a Participant
and no Dividend Equivalents or interest thereon shall be credited to a share of
Phantom Stock on or after an initial public offering described in Section 7.1 of
the Plan.

     19.14 “Employee” means any person employed as an employee by the Company or
any Subsidiary.

     19.15 “Exchange Act” means the Securities Exchange Act of 1934, as amended.

     19.16 “Fairfax” means Fairfax Financial Holdings Limited, a Canadian
corporation, or any successor entity(ies) thereto.

     19.17 “Good Reason” shall have the meaning set forth in the Participant’s
employment agreement in effect on the date of the employment termination,
otherwise “Good Reason” means the occurrence of any of the following without the
Participant’s express written consent: (a) the assignment to a Participant of
any duties, responsibilities or status that, when compared to such Participant’s
previous duties, responsibilities and status, are in a meaningful way degrading
or lesser than such Participant’s previous duties, responsibilities and status;
(b) a reduction in a Participant’s base salary or a material reduction in
benefits (“benefits” includes qualified retirement or welfare plan benefits but
does not include incentive-based compensation such as bonus, incentive awards
and other comparable forms of remuneration), other than a reduction applied
approximately equally to Employees of the Participant’s status generally; or
(c) any failure to promptly obtain an assumption of any then remaining
obligations under the Plan by any successor or assignee of the Company.

     19.18 “Participant” means an Employee who receives an Award.

     19.19 “Per Share Value” means the value of a share of Phantom Stock as
determined under Section 6.2 of the Plan.

     19.20 “Phantom Stock” means the unit or units (referred to herein as
“shares”) that are granted to a Participant pursuant to Section 5 of the Plan,
which entitles the Participant, upon satisfying certain conditions, to receive a
payment, in cash, equal to the Per Share Value of such unit or units.

8



--------------------------------------------------------------------------------



 



     19.21 “Plan” means this Crum & Forster Holdings Corp. Long Term Incentive
Plan, as it may be amended from time to time.

     19.22 “Retirement” means a termination of a Participant’s employment with
the Company or any Subsidiary which is deemed to be a Retirement in the sole
discretion of the Administrator.

     19.23 “Subsidiary” means any company (other than the Company) in an
unbroken chain of companies beginning with the Company, if one or more of the
companies other than the last company in the unbroken chain owns in the
aggregate fifty percent or more of the total combined voting power in each of
the other companies in such chain.

     19.24 “Vesting Date” means the date upon which a Participant becomes fully
vested in his or her Award, as provided under Sections 5.3, 5.4 and 5.5 of this
Plan, or, for purposes of Section 7.1, the date upon which a Participant would
have become fully vested in his or her Award, as provided under such Sections,
had the Award not been cancelled.

* * * * *

            CRUM & FORSTER HOLDINGS CORP.   By:   /s/ Mary Jane Robertson      
Name:   Mary Jane Robertson       Title:   Executive Vice President, Chief
Financial Officer and Treasurer       Dated   March 1, 2005  

9